OPINION — AG — ** HISTORICAL SOCIETY — VACANCY — APPOINTMENT ** BECAUSE OF THE VACANCY EXISTING IN THE OFFICE OF THE PRESIDENT OF THE STATE HISTORICAL SOCIETY SINCE THE DEATH OF JUDGE WILLIAMS, SAID OFFICE, AND ITS DUTIES AND FUNCTIONS, DEVOLVE UPON AND BECOME THE OFFICIAL RESPONSIBILITY OF THE FIRST VICE-PRESIDENT OF THE SOCIETY, WHO SHALL SERVE (UNLESS OR DISABLED OR DISQUALIFIED) UNTIL THE ANNUAL MEETING OF THE SOCIETY ON THE NEXT EVEN NUMBERED YEAR (1950 FOR THE PURPOSE OF ". . . ELECTING A PRESIDENT . . ." (BOARD OF DIRECTORS, STATE AGENCY, DEATH, DUTIES) CITE: 53 O.S. 6 [53-6], 53 O.S. 15 [53-15] (MAC. Q. WILLIAMSON)